Citation Nr: 1813817	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depressive disorder and anxiety, including as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to June 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of both of the Veteran's service connection claims.

Specifically, the Veteran was afforded a VA examination in May 2015 in regard to the pending claims.  The examiner diagnosed the Veteran with depressive disorder unspecified and commented that the Veteran did not have more than one mental disorder diagnosis.  The examiner then opined that it was less likely than not that the Veteran's depressive disorder was related to service.  In support of this determination, the examiner commented that the Veteran's spouse stated that she first noticed symptoms being more prominent during the past 9 months.  The examiner then noted that the Veteran explained that hallucinations recorded in his service treatment records (STRs) were merely an expression of a spiritual belief and not actually hallucinations.

The examiner then commented that the Veteran did not fit the prodrome or the profile of someone who is psychotic-either that of a schizophrenic or mood spectrum disorder with psychotic features.  For all of those reasons, the examiner concluded that the Veteran's current depressive disorder was not related to hallucinations recorded in service.

Thereafter, another VA clinician issued an additional medical opinion in November 2015.  After reviewing the Veteran's claims file, the clinician opined that it was less likely than not that the Veteran's depressive disorder was aggravated beyond its natural progression by his service-connected CAD.  The examiner then stated that there was no evidence that the Veteran suffered from depression in service and, accordingly, CAD could not have aggravated a preexisting mental health condition.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the Board finds the May and November 2015 VA medical opinions to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, regarding the May 2015 opinion, the examiner did not address other mental health diagnoses of record-anxiety disorder in particular.  

Additionally, new information obtained since the May 2015 VA examination renders the disability picture evaluated in May 2015 incomplete.  Specifically, in January 2016, the Veteran did not mention in-service hallucinations as the basis for his claims.  Rather, he described his total experience in Vietnam as well as behavioral changes he attributed to his Vietnam service.  

Moving beyond the Veteran's January 2016 statement, in a July 2014 VA mental health outpatient note, a clinician assessed the Veteran with adjustment disorder with anxious mood and commented that it was evident that the Veteran's Vietnam experience significantly affected him.  However, the Veteran continued to struggle with letting his guard down enough to be fully assessed.  Likewise, in June 2017, a VA psychologist evaluated the Veteran and provided a diagnosis of chronic PTSD.  This new evidence has caused the May 2015 VA examination to be inadequate, as it is now based on a less-than-complete medical history.

Turning to the November 2015 VA clinician's opinion regarding the interplay between the Veteran's depressive disorder and CAD, the Board notes that 38 C.F.R. § 3.310(a)-the regulation authorizing claims for service connection on a secondary basis-does not contain an inherent temporal requirement.  See Frost v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1747, at *1-2 (Nov. 30, 2017).  As such, it is not necessary for the evidence to demonstrate that a disorder existed during military service in order for it to be considered "aggravated" for VA purposes.  

Thus, in light of these deficiencies, the Board will remand both of the Veteran's claims for the issuance of new VA medical opinions.  Given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the RO should attempt to obtain any VA treatment records dates since October 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the claims file-particularly those dated since October 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of any acquired psychiatric disorders.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  If the clinician determines that an examination should be conducted, one should be scheduled.  

Thereafter, the clinician should address the following:

(a) Please identify any current psychiatric disorder by diagnosis, including anxiety disorder, depressive disorder and PTSD.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (September 2014) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder is (1) proximately due to or (2) aggravated (worsened) by the Veteran's service-connected CAD.  Please note it is not necessary for the evidence to demonstrate that depression existed during military service in order for it to be considered due to or aggravated by CAD for VA purposes.  Moreover, it is not necessary that CAD be service-connected, or even diagnosed, at the time depression is incurred.
(d) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(e) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's STRs;

* A July 2015 VA treatment record wherein the clinician commented that it was evident that the Veteran's Vietnam experiences affected him;

* The Veteran's January 2016 statement describing his Vietnam experience; and

* A June 2017 VA treatment record wherein the Veteran was diagnosed with PTSD, chronic.

A complete rationale for any opinion rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




